United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 03-3173
                                ___________

William Rogers, Jr.                      *
                                         *
             Appellant,                  *
                                         *
       v.                                *
                                         *
Jason Adams, Officer, #1195, sued in * Appeal from the United States
individual and official capacities;      * District Court for the
Chad Staley, Officer, #1219, sued in     * District of Nebraska
individual and official capacities;      *
                                         *    [UNPUBLISHED]
             Appellees,                  *
                                         *
Amy Jacobsen, sued in individual and *
official capacities; John Colborn, sued *
in individual and official capacities,   *
                                         *
             Defendants.                 *
                                    ___________

                           Submitted: May 31, 2004
                              Filed: July 6, 2004
                               ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.
       William Rogers, a Nebraska inmate, appeals from the final judgment entered
in the District Court1 for the District of Nebraska granting summary judgment to
defendant police officers Chad Staley and Jason Adams in Rogers’s 42 U.S.C. § 1983
action. For reversal, Rogers argues his claims were not barred by Heck v. Humphrey,
512 U.S. 477, 486-87 (1994) (to recover damages for allegedly unconstitutional
conviction or imprisonment, § 1983 plaintiff must prove conviction or sentence has
been reversed, expunged, declared invalid, or called into question). For the reasons
discussed below, we affirm the judgment of the district court.

       We review the grant of summary judgment de novo. See Hill v. Scott, 349 F.3d
1068, 1071 (8th Cir. 2003). We agree with the district court that Rogers’s success on
claims that the officers falsified police reports and provided false information at a
probable cause hearing would imply the invalidity of his conviction for drug
possession. We thus conclude that Heck bars these claims, even if Rogers’s time for
filing a state postconviction motion has passed. See Cunningham v. Gates, 312 F.3d
1148, 1153 n.3 (9th Cir. 2002) (noting Heck barred § 1983 claims despite fact that
habeas relief was time-barred), cert. denied, 538 U.S. 960 (2003). We also conclude
the record shows there was no delay between Rogers’s arrest for drug possession and
the ensuing probable cause hearing, as both occurred on the same date. See County
of Riverside v. McLaughlin, 500 U.S. 44, 56-57 (1991) (noting judicial probable
cause determination should generally be made within 48 hours of warrantless arrest).

      Accordingly, we affirm.
                     ______________________________




      1
       The Honorable Richard G. Kopf, Chief Judge, United States District Court for
the District of Nebraska.

                                         -2-